DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "position adjustment mechanism"  recited in claims 1 and 4 and the “control unit” recited in claim 3. 
	
	The “position adjustment mechanism” is being structurally interpreted as requiring a mechanism that fixes a workpiece fixing portion  to a base after causing the workpiece to float by using magnetism after the workpiece is clamped [paragraph 0012], the positioning adjustment mechanism can adjust a position in a direction of the xy-plane with respect to the first jig base, the base configured to be capable of floating using magnetism or air with respect to the rail [paragraph 0025]; a mechanism that measures a displacement amount of the workpiece when the workpiece is clamped and that causes the position of the workpiece to recover the displacement amount after the workpiece is clamped, the mechanism being a displacement sensor and the mechanism causes the position of the workpiece to recover the displacement amount in accordance with a command of the control unit after the workpiece is fixed using a clamping fixture [paragraph 0050]; and a mechanism that clamps the workpiece after the workpiece is fixed in a clamping direction, and a vice including the position adjustment mechanism  [as described in paragraph 0012 and 0047 of the specification of the instant application] or an equivalents thereof.  

The “control unit” is being structurally interpreted as requiring a central processing unit (CPU) , a random access memory (RAM) , a read only memory (ROM), and a computer-readable storage medium including a magnetic disk, a magneto-optical disk, a CD-ROM, a DVD-ROM, and a semiconductor memory [as described in paragraph 0032 of the specification of the instant application] or an equivalents thereof.  
	

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         A) Applicant recites ““position adjustment mechanism” in claims 1 and 4 which is interpreted as invoking 112(f), as indicated above.  However, a review of the specification does not provide sufficient structure as to the “mechanism” recited. Specifically, the corresponding structure associated with the position adjustment mechanism, as indicated above, is interpreted as being “a mechanism that fixes a workpiece fixing portion  to a base after causing the workpiece to float by using magnetism after the workpiece is clamped [paragraph 0012 of the specification of the instant application],  the positioning adjustment mechanism can adjust a position in a direction of the xy-plane with respect to the first jig base, the base configured to be capable of floating using magnetism or air with respect to the rail [paragraph 0025 of the specification of the instant application], a mechanism that measures a displacement amount of the workpiece when the workpiece is clamped, and that causes the position of the workpiece to recover the displacement amount after the workpiece is clamped [paragraph 0012 of the specification of the instant application], the mechanism being a displacement sensor and the mechanism causes the position of the workpiece to recover the displacement amount in accordance with a command of the control unit after the workpiece is fixed using a clamping fixture [paragraph 0050] and a mechanism that clamps the workpiece after the workpiece is fixed in a clamping direction, and a vice including the position adjustment mechanism  [as described in paragraph 0012 and 0047 of the specification of the instant application] or an equivalents thereof. The structure associated with the recited “mechanism” is not described in the specification and therefore unclear.  

         B)  Claim 3 and 6 are rejected as a result of being dependent on a rejected claim. 

Allowable Subject Matter
7.	Claims 1, 3-4 and 6  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claims 1 and 4, the prior art of record fails to disclose a “position adjustment mechanism”, as invoked under 112 (f) and indicated above as being structurally interpreted as requiring a mechanism that fixes a workpiece fixing portion  to a base after causing the workpiece to float by using magnetism after the workpiece is clamped, the positioning adjustment mechanism can adjust a position in a direction of the xy-plane with respect to the first jig base, the base configured to be capable of floating using magnetism or air with respect to the rail [paragraph 0025 of the specification of the instant application], a mechanism that measures a displacement amount of the workpiece when the workpiece is clamped, and that causes the position of the workpiece to recover the displacement amount after the workpiece is clamped, the mechanism being a displacement sensor and the mechanism causes the position of the workpiece to recover the displacement amount in accordance with a command of the control unit after the workpiece is fixed using a clamping fixture [paragraph 0050] and a mechanism that clamps the workpiece after the workpiece is fixed in a clamping direction, and a vice including the position adjustment mechanism  [as described in paragraph 0012 and 0047 of the specification of the instant application] or an equivalents thereof.  

Claim 3 and 6 are considered allowable, but rejected under 112, as a result of being dependent on an allowable, but rejected under 112 claim. 


Response to Arguments
8.	Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. Applicant argues 112(f) should not be invoked. Applicant argues the “position adjustment mechanism” is not a functional element of the processing device and thus should not be interpreted under 35 U.S.C. 112 (f). Applicant argues one having ordinary skill in the subject art would understand that claim term “position adjustment mechanism” denotes structure. Applicant argues those having ordinary skill in the subject art understand that the claimed “position adjustment mechanism” has a known structural meaning in the subject art even though it may cover a broad class of structures. Applicant argues that the “position adjustment mechanism” would fit into the examples of structural terms that have been found not to invoke 112 (f) set forth by the MPEP.  However, these arguments are not found to be persuasive. The claimed “position adjustment mechanism” recites the generic placeholder of “mechanism”.  However, the recited phrase “position adjustment” does not imply any structure.  The recited “position adjustment mechanism” therefore does not fit into the examples of structural terms that have been found not to invoke 112(f), such as the “detent mechanism” which does imply structure.   Also, applicant has failed to provide details of the structure of the position adjustment mechanism.  Applicant refers to Figure 2 and paragraph 0025, Figure 5 and paragraph 0050 and Figure 6 and paragraph 0051 as providing structural support for the “position adjustment mechanism in the specification.  However, Figures 2 and 5 do not depict any structure for performing the disclosed claimed functions.  Figure 2 does not teach the structured used for floating and subsequently fixing the workpiece fixing portion to the base.  Also, Figure 5 does not show the structure for recovering the displacement amount of the workpiece after it is clamped, as indicated by applicant. Applicant argues that Figure 6 paragraph 0051 describes the mechanism that uses a workpiece support, however, it appears as if Figure 6 is directed to an alternate embodiment, rather than the position adjustment mechanism as described in paragraph 0012 of the specification of the instant application which includes the combination of a mechanism that fixes, a mechanism that measures a displacement amount and causes the position of the workpiece to recover the displacement amount, and a mechanism that clamps. 

Conclusion
Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure and cited on the attached Notice of References Cited (PTO 892). This includes Shillabeer (US 10,792,774), Hung et al (US 10,391,595) and Merilainen (US 2016/0144472) which all discloses a clamping fixture. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726